Title: [Diary entry: 19 March 1785]
From: Washington, George
To: 

Saturday 19th. Mercury at 40 in the Morning—42 at Noon and 43 at Night. Wind at No. Et. all day; and more or less rain mixed in sml. degree with Snow; which with what fell in the Night made the ground so wet that I could plant no trees to day. Many of those planted yesterday yielded to the Wind & Wet, and required propping. Received a Swan, 4 Wild Geese, & two Barrels of Holly Berries (in Sand) from my Brother John and a Barrel of the early Corn from New York.